This cause having heretofore been submitted to the court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the court being advised of its judgment to be given in the premises, it seems to the court that the damages awarded to the defendant's estate are excessive; Louisville  N. R. Co. v. Jones, 45 Fla. 407,34 South. Rep. 246; Jacksonville Electric Co. v. Bowden, 54 Fla. 461,45 South. Rep. 755; Secs. 4960, 4961, 4964, 4965, Rev. Gen Stats. 1920; it is, therefore, considered ordered and adjudged that if the plaintiff below shall remit $1,000.00 as of the date of the verdict, the judgment shall stand affirmed for the remainder, otherwise, the judgment will stand reversed for a new trial. Florida East Coast R. Co. v. Hayes, 67 Fla. 101,64 South. Rep. 504; 84 Fla. 235, 93 So. 247; 20 Fla. 515.
It is so ordered.
BROWN, C. J., AND WHITFIELD, ELLIS, TERRELL AND STRUM, J. J., concur.
  BUFORD, J., of counsel for Defendant in Error, disqualified. *Page 260